DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2019/0097011 to Wu et al (hereinafter Wu).
Regarding Claim 1, Wu discloses a method for forming heterogeneous complementary FETs using a compact stacked nanosheet process, the method comprising: 
forming, on a first sacrificial layer (120, Fig. 1) and over a substrate, a first nanosheet stack comprising two layers made of a first channel material (134) separated by a second sacrificial layer (134); 
forming, over the first nanosheet stack, a second nanosheet stack comprising two layers made of a second channel material (154) separated by a third sacrificial layer (152), wherein the first nanosheet stack and the second nanosheet stack form a nanosheet double stack (Fig. 1); 
wherein a fourth sacrificial layer (140) separates the first and the second nanosheet stack, and wherein the first channel material is complementary to the second channel material [0014]; 
forming a first source region and a first drain region (810, Fig. 8B), both being in contact with the two layers of the first channel material to build a first FET; 
forming, over the first source region and the first drain region, a second source region and a second drain region (930, Fig. 9B), both being in contact with the two layers of the second channel material to build a second FET; 
wherein the second source region is positioned over the first source region (Fig. 9B); 
wherein the second drain is positioned over the first drain region (Fig. 9B); 
removing, selectively, the first, the second, the third, and the fourth sacrificial layer by an etch process that is selective to the material of the first channel material and the second channel material, and that is not selective to the first, the second and the third sacrificial layer (Figs. 12B/13B); and 
forming a gate stack comprising a gate-all-around structure (1220/1320) around the channels (Fig. 13B); wherein:
the first source region and the second source region are separated by an isolating layer (320, Fig. 13B);
the first drain and the second drain are separated by the isolating layer (Fig. 13B), and
the first nanosheet stack and the second nanosheet stack are separated by the isolating layer (620).

Wu does not disclose the isolating layer separating the source/drain regions to be the same isolating layer separating the first and second nanosheet stack. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the etch stop layer and inner gate spacer (920/620, Fig. 9B) to comprise an isolating layer. Though Applicant has not required the isolating layer be a singular, homogenous layer, Wu does disclose the two layers to comprise the same materials ([0036] & [0043]). Depositing the material as a singular layer would have provided obvious benefits such as simplifying the manufacturing process.

Regarding Claim 2, Wu makes obvious the method according to Claim 1, wherein the first source region and the first drain region comprise the same material [0046].

Regarding Claim 3, Wu makes obvious the method according to Claim 1, wherein the first source region and the first drain region comprise different material [0046].

Regarding Claim 4, Wu makes obvious the method according to Claim 1, further comprising covering surfaces of material of the gate stack with a dielectric layer such that is not in contact with any active material (gate dielectric, [0052]).

Regarding Claim 5, Wu makes obvious the method according to Claim 1, wherein one of the first channel material and the second channel material is GaAsSb [0018] and wherein the other one of the first channel material and the second channel material is InGaAs [0021].

Regarding Claim 6, Wu makes obvious the method according to Claim 1, wherein the first channel material and the second channel material is each a mixture of In, Ga, As and Sb ranging from GaAs to InSb ([0018] & [0021]).

Regarding Claim 8, Wu makes obvious the method according to Claim 1, further comprising depositing an oxide layer (610) on the substrate before forming the first nanosheet stack. 

Regarding Claim 9, Wu makes obvious the method according to Claim 1, further comprising removing the material outside a space below a top gate area (Fig. 2).

Regarding Claim 12, Wu discloses a stacked nanosheet semiconductor structure of complementary FETs, the structure comprising:
a first nanosheet stack comprising two layers of a first channel material (134, Fig. 13B) over a substrate, wherein the two channel layers are surrounded by a gate-all-around structure;
a second nanosheet stack over the first nanosheet stack, the second nanosheet stack comprising two layers of a second channel material (154) that builds a nanosheet double stack;
wherein the first channel material is complementary to the second channel material [0014];
a first source region and a first drain region (810, Fig. 14), both being in contact with the two layers of a first channel material that builds a first FET;
a second source region (930) over the first source region and a second drain region over the first drain region, respectively, both being in contact with the two layers of a second channel material that builds a second FET (Fig. 14); and
a gate stack (1220/1320) comprising the gate-all-around structure around the channels; wherein:
the first source region and the second source region are separated by an isolating layer (920);
the first drain and the second drain are separated by the isolating layer (920), and
the first nanosheet stack and the second nanosheet stack are separated by the isolating layer (620).

Wu does not disclose the isolating layer separating the source/drain regions to be the same isolating layer separating the first and second nanosheet stack. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the etch stop layer and inner gate spacer (920/620, Fig. 9B) to comprise an isolating layer. Though Applicant has not required the isolating layer be a singular, homogenous layer, Wu does disclose the two layers to comprise the same materials ([0036] & [0043]). Depositing the material as a singular layer would have provided obvious benefits such as simplifying the manufacturing process.

Regarding Claim 13, Wu makes obvious the structure according to Claim 12, wherein the first source region and the first drain region comprise a same material [0046]. 

Regarding Claim 14, Wu makes obvious the structure according to Claim 12, wherein the first source region and the first drain region comprise different material [0046].

Regarding Claim 15, Wu makes obvious the structure according to Claim 12, wherein one of the first channel material and the second channel material is GaAsSb [0018] and wherein the other one of the first channel material and the second channel material is InGaAs [0021].

Regarding Claim 16, Wu makes obvious the structure according to Claim 12, wherein the first channel material and the second channel material are each a mixture of In, Ga, As and Sb ranging from GaAs to InSb ([0018] & [0021]).

Regarding Claim 17, Wu makes obvious the structure according to Claim 12, wherein the gate stack surrounding the first channel region and the stack surrounding the second channel region are separated by an isolating layer (620). 
Regarding Claim 20, Wu makes obvious the structure according to Claim 12, further comprising an oxide layer (610) below the first nanosheet stack.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to Claim 1 above, and further in view of US PG Pub 2021/0184000 to Ramaswamy et al (hereinafter Ramaswamy).
Regarding Claim 7, Wu makes obvious the method according to Claim 1 but does not disclose wherein the sacrificial material is InP.
Ramaswamy forms a stacked nanosheet FET structure wherein a sacrificial material within the stack is InP [0043].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the sacrificial material of Wu to comprise InP since it has been held to be within the general skill of a worker in the art to select known materials based on their suitability for the intended function. The primary requirement of the sacrificial layer is to comprise a material that can be selectively etched away without removing the channel layers. Additionally, one of general skill in the art may have selecting InP based on the lattice stresses induced on the channel layers formed over the sacrificial layers. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DAVID C SPALLA/               Primary Examiner, Art Unit 2818